Title: George Blackburn to Thomas Jefferson, 8 March 1819
From: Blackburn, George
To: Jefferson, Thomas


          
            
              sir
              Baltimore March 8th 1819
            
            I took the liberty to call at Monticello in August last when making an excursion of health with my family. I hoped to find you or Col. Randolp at home, and to have some conversation relative to the central college. Since then I have heard nothing of it distinctly. I have seen the plans proposed by several gentlemen, to the governor of the state, but cannot help thinking some of them badly calculated for Virga—that of Dr Mitchell in particular. I have been to see the New college; The situation is certainly fine, but I do not like every arrangement respecting the buildings. it is not now of any use to point what might have been anticipated. In every thing respecting this college, the col. of So. Car. furnishes the complete warning. That col. is now prostrate dead or dying. It fell into the hands of intrigueing sects, who pushed ignorant clergymen, and others of their creatures and favourites into the offices, and science and learning perished in their grasp.
            It has been to me, a strange thing that there should exist, amongst all the sects of this country, such a scramble for the loaves and fishes of college. I can name about ten systems that they have thus destroyed. It would seem, that in the general opinion, nothing can be well done, that is not done by a priest, and that no college can prosper without one of these men at the head of it. Learning and science give place to the most ignorant fellow that wears a gown.—In all my rambles thro’ these united states not a single sectarian clergyman of science have I ever met with. I trust that, if the central college be established, it will guard against this very great abuse. They will plague it with forms and do no good.
            With respect to forms,—with the young Virgns, they go for nothing. They soon see thro’ the motives, and they despise them. I have known enough of this at W & M. and in So. Car. Let the man be moral, but in a college, a man without talents, however specious his morals may be will be always despised by the youth.
            In forming the system of instructions a middle course should be adopted between the old heavy method of the ancients and idle flimsy plans of modern visionaries; They are all at war with real improvement. In some of our colleges they teach in a merely mechanical way, committing rules to memory soon to be forgotten. In others, boys are kept for months at the sickening task of reciting from Simson’s Euclid, which, after all is only the alphabet.—It is the same with languages;—too much time is wasted over a dull Grammar, while the teacher by a different method, have led on his classes without disgust or ennui, this however applies rather to schools than colleges.
            That the art of teaching may be greatly improved admits no doubt, It would be strange indeed, if while the arts of agriculture mechanicks, navigation &c receive daily accessions; the art of teaching only, should remain stationary The advocates for the old school, if I may so call it sedulously guard against all innovation, their habits are fixed; and they deem it too late to begin anew, or they are too indolent or too Vain, to do so, while on the contrary, the enthusiasts, or Visionaries, or such as want a morsel of bread, profess to do wonders, a foreign language in a quarter or in half a year! These men might as well pretend to the art of teaching to swim or to ride by lectures delivered in a parlour.
            There are three qualities which I find a really useful teacher must possess;—he must have a superior knowledge of his profession;—and he must have a happy facility in imparting what he knows. To this he must add those qualities necessary to govern, the most of important of which is a prudent but decided and determined manner, Without these qualities no man can succeed in a Southern college.—There is considerable difficulty and risque in appointing teachers to a new institution; Recommendations are often the result of friendly or of interested feelings, and these are very often given by respectable men, who really know nothing of the talents of their friend. A clergyman, who is now prof. of a Southern college, actually know not the relation of the sides and angles of a plain triangle. and was so completely ignorant of sphericks,—that he actually Napier’s rule the five points, as if were some game. Yet thus wholly ignorant, he had all the Episcopalian faction of So Car to support him, and why? Because the stipend for his preaching was thus levied on the state. Wherever there is a state college  these harpies will harbour in it, if they can.—He soon pulled down the department; but as he could not be expelled for ignorance, and as the trustees were still more ignorant than himself. He still maintains his ground, and fattens upon the carcase he has slain. Were the fate of the So Car college known to the Virga assembly, it might have some effect to check their liberality;—and indeed I should my self be very doubtful whether any system paid by the state can escape gross abuses in this country,  until the colleges furnish their own professors from amongst the students, and this they never can do, unless the heads of departments be able men. Until then, all our colleges must exist in a feeble, inefficient, and fluctuating way.—
            I am not quite indifferent to this new establishment. In Virga it has been long, and greatly wanted, but no doubt, like every real good, it will be opposed. I have some reasons for partial feelings toward Virg. I resided twelve years in that state, and since then, seven years in some others, but in all these the human mind is lower, more sordid and less enlightened. I know, more of the real feelings, and habits of the virgns than many other teachers, and I have two daughters, accomplished women who were, I may say, raised there, and who seem disposed to come nearer to the attachments of their early life.
            We thought when in Charlottesville that it would be a good station for a private academy male and female, of the  superior grade. such as should attract the attention of Virga. My daughters have all the accomplishments necessary for their sex, and would take charge of the females, whilst I with some help should attend to the boys. If upon revolving this matter, you think it might succeed; and should find it convenient to intimate your views of it to my friend Mr Girardin, now of Staunton, he will impart them to me,
            
              I am sir, with great respect yr obt humbl st
              Geoe Blackburn.
            
          
          
            I am at present, and have been for two years, prof. of the Asbury College here, which has hitherto had a very popular run; My daughters have a popular female academy, but we feel disposed to change;—tho’ our friends remind us of the rolling stone. This city is crowded with teachers, poor wretches. who have hardly the means of subsistence, and many of the influential people really know not how to estimate knowledge. They are all submerged in trade, and to make money is their primum mobile. Therefore no true value can be put upon science by them. I would prefer an institution of my own elsewhere.
          
          
            Should I find a good establishment in Virga one of the best linguists, as well as teachers that I ever knew; would become my coadjutor. Indeed our whole force would be such as has not been yet assembled in one place, in America and to unite this force is my object.
            I take the freedom to send you a newspaper and pamphlet
          
        